UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: March 2011 Commission File No.: 001-09038 CENTRAL FUND OF CANADA LIMITED (Translation of registrant's name into English) Suite 805, 1323 - 15th Avenue S.W., Calgary, Alberta , Canada T3C 0X8 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)£ SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CENTRAL FUND OF CANADA LIMITED (Registrant) Date March 30, 2011 By: /s/ J.C. STEFAN SPICER (Signature) J.C. Stefan Spicer, President & CEO EXHIBIT INDEX CENTRAL FUND OF CANADA LIMITED Exhibit for Filing Under Form 6-K of Press Release dated March 30, 2011 Form 6-K Exhibit 99.1: Press Release dated March 30, 2011 (Central Fund Increases Equity Offeringto Approximately U.S.$360 Millionas Underwriters Exercise Their Rightto Purchase Additional Class A Shares)
